Citation Nr: 1211440	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  04-22 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a right hip disability.  

2.  Entitlement to service connection for a right knee disability. 

3.  Entitlement to service connection for a right leg disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel

INTRODUCTION

The Veteran served on active duty from February 1987 to February 1989.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, in which the RO found that new and material evidence had not been submitted sufficient to reopen a claim for service connection for a right hip injury and denied service connection for right knee and right leg conditions.  

In September 2007 and October 2010, the Board remanded the claims on appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  

The Board notes that, in a December 2011 supplemental statement of the case (SSOC), the AMC found that new and material evidence had been received sufficient to reopen the claim of entitlement to service connection for a right hip disability; however, the AMC continued to deny the claim for service connection for a right hip disability.  Regardless of the AMC's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  As such, the Board has characterized this matter on appeal as reflected on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Unfortunately, the claims file reflects that further action on the claims on appeal is warranted, even though such action will, regrettably, further delay an appellate decision in this appeal.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall the Court held that "where... the remand orders of the Board... are not complied with, the Board itself errs in failing to insure compliance."  Id.  

In October 2010 the Board remanded the claims on appeal in order to afford the Veteran a VA examination.  The examiner was asked to render an opinion as to whether it is at least as likely as not that the Veteran has a right hip disability, a right knee disability, or a right leg disability as a result of a disease or injury in service or whether the Veteran has a right knee disability or a right leg disability that has been caused or aggravated by a right hip disability.  The examiner was asked to provide a complete rationale for any opinion provided.  

The Veteran underwent VA examination in November 2010.  He complained of pain in the right hip and right knee areas.  He denied other complaints regarding his right leg.  He gave a history of falling on his right hip area while running during service.  He reported being treated for a bruise and added that later his right knee started to swell and he experienced pain in the right hip going down the side of his thigh.  The diagnoses following physical examination were normal right hip, normal right leg and thigh, and mild arthritis of the right knee.  As regards the diagnosis of mild arthritis of the right knee, the examiner noted that there was minor limitation of motion without any instability and there was no evidence of external injury around the hip or thigh bone.  

The examiner indicated that he had reviewed the claims file and opined that the Veteran did not have a right hip disability, but did have mild arthritis of the right knee.  He opined that there was no disability of the right leg as a result of a disease or injury which had been reported in service.  The examiner added that the Veteran's right knee disability was not caused or aggravated by the right hip disability.  

Even assuming that the diagnosed right knee arthritis was included in the VA examiner's opinion that the Veteran had no disability of the right leg as a result of a disease or injury which had been reported in service, the examiner did not provide any rationale for his conclusion and, therefore, the opinion is inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").  The Board had specifically instructed the examiner to provide a complete rationale for any opinion provided.  Accordingly, the claims file should be returned to the November 2010 VA examiner to obtain a supplemental opinion which includes a clearly-stated rationale for any opinions expressed.  Stegall, 11 Vet. App. at 271.  

In rendering the requested opinion, the examiner should consider and address any reports of a continuity of symptomatology of right knee pain since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  In this regard, during VA treatment in August 2008, the Veteran described right knee pain on and off since an in-service back injury.  

The AMC/RO should arrange for the Veteran to undergo VA examination only if the physician who conducted the November 2010 VA examination is not available, or the designated physician is unable to provide the requested opinion without examining the Veteran.

In addition to the foregoing, there is evidence that there are outstanding records which are potentially pertinent to the claims on appeal.  In this regard, the Board has reviewed the Veteran's Virtual VA e-folder, which reflects that, in a May 2007 rating decision, the RO denied service connection for headaches and major depression.  The evidence considered in the May 2007 rating decision included a VA Form 21-4138, Statement in Support of Claim, received in August 2004, characterized as a claim for service connection; a VA Form 21-4138, received in October 2005, characterized as an amended claim for service connection; and records of treatment from the Detroit VA Medical Center (VAMC), dated from May 10, 2004 through June 23, 2006.  

A copy of the May 2007 rating decision contained in Virtual VA, as well as all of the evidence considered in that decision, has not been associated with the paper claims file.  While the May 2007 rating decision is available for the Board's review in the Veteran's Virtual VA e-folder, this e-folder does not include all of the evidence considered in the May 2007 rating decision.  In this regard, neither the August 2004 nor October 2005 statements from the Veteran are included in the Virtual VA e-folder.  While these statements pertain to the Veteran's claims for service connection for headaches and/or major depression, without the benefit of review of such statements, the Board is unable to ascertain whether or not they also contain information pertinent to any of the claims currently on appeal.  

Additionally, despite the fact that the RO considered VA treatment records dated from May 2004 through June 2006 in its May 2007 rating decision, the only VA treatment records currently associated with the claims file are dated from September 2007 to April 2009.  Notably, during the November 2010 VA examination, the Veteran reported that he started consulting with doctors at the Detroit VAMC around 1993.  The VA treatment records currently associated with the claims file reflect that the Veteran's computerized problem list included osteoarthritis involving the knee, with a date of November 26, 2003 (suggesting VA treatment on that date).  As any outstanding records of VA treatment since 1993 are potentially pertinent to the appeal and within the control of VA, they should be obtained and associated with the claims file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

As such, the AMC/RO should obtain and associate with either the paper claims file or the Veteran's Virtual VA e-folder any records of VA treatment pertinent to the claims on appeal dated from 1993 to September 2007 and since April 2009 as well as copies of the August 2004 and October 2005 VA Forms 21-4138 referenced in the May 2007 rating decision.  

If any of the evidence associated with the claims file on remand reflects a right hip or right leg disability at any point in time since September 2002, in rendering the requested supplemental opinion, the VA examiner should opine as to whether it is at least as likely as not that such right hip or right leg disability was a result of a disease or injury in service, or whether such right leg disability had been caused or aggravated by a right hip disability.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).

The Board further finds that additional notification action, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), is warranted.  As indicated above, in the September 2007 remand, the Board noted that, in an attachment to his July 2004 VA Form 646, the Veteran's representative asserted that the Veteran's claimed right knee and right leg disabilities were etiologically related to his right hip disability.  The Board stated that, in light of this contention, the Veteran had not been given proper notice of the requirements for establishing secondary service connection.  In the remand, the Board instructed that the Veteran should be properly notified of how to substantiate a secondary service connection claim under 38 C.F.R. § 3.310.  The Veteran was furnished VCAA notice in November 2007; however, this letter failed to advise him of the information and evidence necessary to substantiate a claim for secondary service connection.  On remand, the Veteran should be provided corrective VCAA notice.  Stegall, 11 Vet. App. at 271.


Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that advises him of the information and evidence necessary to substantiate his claim for service connection for a right knee disability and service connection for a right leg disability, to include as secondary to a right hip disability, pursuant to 38 C.F.R. § 3.310.

2.  Associate either with the paper claims file or the Veteran's Virtual VA e-folder all documents and medical records underlying the May 2007 rating decision that are not currently associated with the claims file, to include statements from the Veteran received in August 2004 and October 2005.  The AMC/RO should also associate with the paper claims file or the Virtual VA e-folder any outstanding treatment records from the Detroit VAMC, dated from 1993 to September 2007 (to specifically include records dated in November 2003 and from May 2004 through June 2006), and dated since April 2009.  

3.  After all available records have been associated with the claims file, forward the claims file to the physician that conducted the November 2010 VA examination, if available, for a supplemental medical opinion.  The claims folder must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current right knee arthritis was incurred or aggravated as a result of active service; or in the alternative, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right knee arthritis was caused or aggravated by his claimed right hip disability.  In rendering the requested opinion, the examiner should consider and address the Veteran's report of right knee pain on and off since an in-service back injury, as reported during VA treatment in August 2008.  

If any of the evidence associated with the claims file on remand includes evidence of a right hip or right leg disability at any time since September 2002, the examiner should render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right hip and/or right leg disability was incurred or aggravated as a result of active service; or, if applicable, whether it is at least as likely as not (50 percent or greater probability) that the right leg disability was caused or aggravated by his claimed right hip disability.    

If further examination of the Veteran is deemed necessary, arrange for the appellant to undergo VA examination to obtain the above-noted opinion.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.

All indicated tests and studies should be accomplished.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  After ensuring that the development is complete, re-adjudicate the claims.  If not fully granted, issue a supplemental statement of the case before returning the claims to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



